OFFICE    OF    THE        ATTORNEY    GENERAL        OF     TEXAS
                                            AUSTIN




fionorabloWilliam Yeldem
As8irtant County Att0rn.Y
Trarl8 County
Aurtin, Texas
Deer 81r:                            opinion No. o-6




            m0dpt      or   your    in
County Surveyor to go                                        land, without
coIment or the owner,                                      rner lo hereby
aoknoulodgod.
                                                               or   your     00tmt~
                                                      ertain pm-•mption
                                                 y reverted to the Stat08
                                                irty (30) aores or raid
                                                t landowner; that the
                                                the county 3urvevor to
                                                m and 8ald adjaoont ownrtr~
                                             rated oormr8, the Oounty
                                             ar 8ituetsd upon prlvato
                                              that euoh adjaoint ounar re-
                                    on hia private property. Your letter

                        181 IO there any law by uhioh
                       ejor may over the objeotlon or thei
      ldjaoeut landowner begin at suoh known oornm and
      mrvay along the boundary 1-e in order to re-
      erkbli8h obliterated    oornera of State-own&  landtm
.   .




        ion. .:illiam7eldarmah - 2

               Uhtierthe faots 8tati.d.n.zfind     ILO 8UtIloritJ;   that
        pcrdt8  the County .iUrVeyOr t0 GO uyori   lahc of the sdjacbht
        owner without his consent.
               In Tex. Jur., Vol 41, page 412. is found the
        ststtment: v *our court defines a ntrespaasar on land" a8 one
        who, not having title thereto, without oonaent of the true
        ow;!ar.nekasentry thereon.'"
               The surveyor   does not owi: the adjoining land. It
        rollowa that if he does not have coneent of the owner or. has
        no authority of law authorizing him to enter upon said pro-
        P-Q.   such entry would be a treepass for whioh the surveyor
        would be liabl-   for civil damages;
               ;;rticle16, Section i+I+
                                      of the Constitution of the
        State of Texas provides in part:
                    *The Legislature shall prescribe the duties
              and provide for the election by the qualifiad
              votars of each county in this State of a county
              treasurer   and county surveyor. . . .*
                  We must   lookto the  statutes to &3tbrIIiiue what duties
        t&e Legislature   has preacribcd for cou$ty surveyors. Their
        prinoipal duties   are    enumersted in Artloles 5287-5291, V.R.C.S.,
        1925, inclusive.     We   have examined these statutes etnd all other
        statutes that we have found which partaln to the duties of
        county surveyors.     Xc rind no statute expressly authorizing
        the entry upon private property whioh la here aought to be made.
                The right to enter might $osalbly   be inferred from
        aoma statute  whioh made It the duty of the county surveyor     to
        make the survey  about   whioh you inquire. liowevtir,we are Uli-
        ablz to find shy statute    which makes it his duty to roake such
        survey, under the facts given.
               The dlsoontented alvardeahae his remedy. IIltilt
        event that he chooses to bring an aotlon of traayasa to try
        title ageinst such adjoining owner, he may avail himsell'of
        the adv.ihLagGsgiven by Article 7380, V.x.C.s. 1925, which
        reads as follows:
.   .




        iionorableWilliam Yeldumcln - 3



                "The Judge of the oourt may, either in term
            tlae or In vaoation, at hi8 own al8oretlon, or
            on notion  of either party to the action, appoint
            a rurvoyor, who &all aurvsy the prumlaes ln oon-
            trovoray  pur8uent to the order of the oourt, and
            report his aotion under oath to 8uoh court. If said
            report be not rejeoted for good oauae shown, the
            name shall be admitted creevidence on the trlal.n
               The surveyor would then aot under a oourt order, en-
        tered by a court having jurlsdlotlon over the party who88        .
        land mu8t be entered.
                                           YOU8 Very tNl$'
                                       ATTORbIXYWlWiAL       OF TXCk.3



                                      BY           vi.T..aurry
                                                     A8818tant      '
        WTCrBT:ZH